Citation Nr: 9913915	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96- 23 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection on a direct and 
secondary basis for a nervous disability, to include post-
traumatic stress disorder.  

2.  Entitlement to secondary service connection for a heart 
disability, pleurisy, loss of the right eye, bilateral carpal 
tunnel syndrome, stomach ulcers, and arthritis of the spine.  

3.  Entitlement to service connection for sinusitis and for 
bilateral defective hearing.  

4.  Entitlement to an increased evaluation for shell fragment 
wounds of Muscle Group XIX, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to a compensable evaluation for a scar of the 
left knee.  

6.  Entitlement to a compensable evaluation for a fracture of 
the left little finger.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In January 1999, the veteran gave testimony by way of a video 
hearing before the undersigned member of the Board.  During 
the hearing, the issue of entitlement to service connection 
for tinnitus arose and testimony on that issue was taken.  
The matter is referred to the RO for consideration.  


REMAND


The veteran seeks service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD).  
The Board notes that the veteran was wounded in service and 
received the Purple Heart Medal, and the Combat Infantryman 
Badge, thus the required stressor for PTSD is presumed.  On 
VA examination for PTSD in August 1995, depressive disorder 
was diagnosed.  The veteran has indicated at his January 1999 
hearing that when he was examined for post-traumatic stress 
disorder in August 1995, he did not indicate to his VA 
examiner the extent of his psychiatric symptoms because he 
was not comfortable talking about them.  He stated that if he 
were re-examined by a VA examiner, he would be willing to 
relate more fully and completely his complaints concerning 
his psychiatric complaints.  

VA outpatient records show that the veteran was taking 
Cardizem, and that he was advised to continue the medication.  
Probable atherosclerotic cardiovascular disease was 
diagnosed.  The veteran has stated that concerning his claim 
for secondary service connection for a heart disability that 
cardiologists have discussed his disability with him and that 
he has received treatment for his heart disability.  The 
veteran has stated that he has had pleurisy on his left side 
for 40 or 50 years.  He reported that he had been treated 
over the years for the disability by various physicians.  The 
veteran reported that his wife is a registered nurse and that 
she could offer a statement on her observations concerning 
his medical complaints.  The veteran has also stated that he 
had private medical treatment for his right eye problems and 
subsequent loss of the right eye, and that his right eye 
complaints were associated by a private physician to his 
service-connected shrapnel wound.  He testified that he was 
told that he had cancer in his eye which had come from 
another part of his body.  He also said that a physician had 
told him that his left side problems affected his right eye 
complaints.  He stated that the physician was Dr. Grossnickle 
who was in Warsaw, Indiana, and who treated the veteran in 
1980 at the Kosciusko Community Hospital.  The veteran has 
indicated that his carpal tunnel syndrome was treated by a 
private physician, Earl Foster M. D., in 1998.  Records of 
that treatment are not of record.  The veteran stated that he 
was treated for stomach ulcers beginning at the age of 35 and 
that he was currently being treated for the disability.  He 
argues that the ulcers are the result of stress or the result 
of his wounds.  He also reported that he had been treated for 
back complaints by physicians and by chiropractors.  He 
states that his back complaints are related to his service-
connected wound.  

The veteran stated that he had been treated in service for 
sinusitis in New Guinea, and aboard a ship identified as the 
S S BARNSTABLE and that sinusitis was diagnosed in the ship's 
hospital.  His DD 214 shows that he served in New Guinea.  
His service medical records do not reflect treatment in New 
Guinea or aboard ship.  He reported that he continued to have 
the symptoms, was treated after service, and that he 
currently has the disorder.   He also stated that his 
children witnessed his having the symptoms and that his co-
workers also witnessed his symptoms.  It is also the 
veteran's contention that his hearing loss is related to 
service in that he was exposed to noise from guns when he was 
a tank driver.  He also reported that he has ringing in his 
ears, which has existed since service.  He stated that while 
he was examined for a hearing loss in 1992 by a private 
practitioner, he has not been examined by VA to evaluate his 
hearing loss. 

On the secondary service connection issues, in a recent case, 
Allen v. Brown, 7 Vet.App. 439 (1995), the Court held that 
the term "disability" as used in 38 U.S.C.A. § 1110 or 1131 
(West 1991), refers to impairment of earning capacity, and 
that such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  

Thus, when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  

The veteran testified that he was last examined by VA in 
November 1997 for his service-connected shrapnel wounds.  He 
states that the examination was inadequate, and that he has 
problems with breathing, and feeling the shrapnel move.  In 
addition he has pointed out that while VA chest and hip X-
rays in November 1997 reported no evidence of shrapnel, a 
private radiology organization in February 1998 reviewed the 
VA X-ray reports of November 1997, and determined that the 
films showed some small densities in the lateral soft 
tissues, lateral to the left lower lung base noted to 
probably be artifact.  Also X-rays of the pelvis in November 
1997 showed two small pieces of shrapnel overlying the left 
lateral iliac crest as well as a piece of shrapnel 
posteriorly in the left upper abdomen.  

The veteran's gunshot wound of the abdominal wall, Muscle 
Group XIX, disability is currently rated under 38 C.F.R. § 
4.73, Diagnostic Code 5319.  In relevant part, Muscle Group 
XIX pertains to the muscles of the abdominal wall including 
the rectus abdominis; external oblique; internal oblique; 
transversalis; and quadratus lumborum.  It functions to 
provide support and compression of the abdominal wall and 
lower thorax, flexion and lateral motions of the spine, and 
synergists in strong downward movements of the arm.  The 
provision also provides slight impairment warrants a 
noncompensable evaluation, moderate impairment warrants a 10 
percent rating, and moderately severe injury warrants a 30 
percent evaluation. 38 C.F.R. § 4.73, Diagnostic Code 5319.

Prior to July 3, 1997, the Ratings Schedule provided the 
disability of a muscle group is not based solely on impaired 
joint motion but its ability to perform the normal working 
movements of the body and the functional loss. Principal 
symptoms are weakness, fatigability, coordination, swelling, 
deformity, and atrophy.  The principal factors are impairment 
of coordination, strength of scar bound muscles, and lowering 
of fatigue or pain threshold.  Skin scars are incidental and 
negligible, but allow for envisaging the whole track of the 
missile, including any bony or nerve involvement.  It is the 
deep intramuscular and intermuscular scarring which is 
disabling.  Through-and-through wounds of the deep structures 
almost invariably cause intermuscular scarring so that 
muscles no longer work smoothly but pull against other 
muscles so that there is incoordination and loss of strength. 
Prolonged exertion brings about fatigue and pain, thus, 
interfering with function. 38 C.F.R. §§ 4.40, 4.48, 4.49, 
4.50, and 4.51 (1996).

The Rating Schedule also provided that in rating disability 
from injuries of the musculoskeletal system, attention is to 
be given first to the deeper structures injured, bones, 
joints, and nerves. The location of foreign bodies may 
establish the extent of penetration and consequent damage. It 
may not be too readily assumed that only one muscle, or group 
of muscles is damaged. A through and through injury, with 
muscle damage, is always at least a moderate injury, for each 
group of muscles damaged. This section is to be taken as 
establishing entitlement to rating of severe grade when there 
is history of compound comminute fracture and definite muscle 
or tendon damage from the missile. 38 C.F.R. § 4.72.

A simple wound of muscle without debridement, infection or 
effects of laceration should be considered as productive of 
slight impairment. Consideration should be given to service 
department records of the wound which may show slight 
severity or relatively brief treatment and return to duty, 
healing with good functional results, and the absence of 
consistent complaints of cardinal symptoms of muscle injury 
or painful residuals. Objective findings should include a 
minimum scar; slight, if any, evidence of fascial defect or 
of atrophy or of impaired tonus and no significant impairment 
of function and no retained metallic fragments. 38 C.F.R. § 
4.56(a).

Through and through or deep penetrating wounds of relatively 
short track by single bullet or small shell or shrapnel 
fragment are to be considered as of at least moderate degree. 
Absence of explosive effect of high velocity missile and of 
residuals of debridement or of prolonged infection are for 
consideration. Also for consideration is the presence of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by injured 
muscles. Objective findings should include entrance and (if 
present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through muscle tissue; signs of moderate loss of deep fascia 
or muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests. 38 C.F.R. 
§ 4.56(b).

Moderately severe disability is characterized by through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization. Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present. Objective findings include 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of missile through important 
muscle groups. Indications on palpation of moderate loss of 
deep fascia, or moderate loss of muscle substance or moderate 
loss of normal firm resistance of muscles compared with sound 
side. Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss. 38 C.F.R. § 4.56(c).

Effective July 3, 1997, the Ratings Schedule for Muscle 
Injuries, was amended and revised. 62 Fed. Reg. 30235-30240 
(June 3, 1997).  Currently 38 C.F.R. § 4.56, in relevant 
part, provides that for VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. Id.

The Rating Schedule also provides that a simple wound of 
muscle without debridement or infection is to be considered 
of slight degree. In assessing the disability, the veteran's 
service department records of superficial wound with brief 
treatment and return to duty, healing with good functional 
results, and the absence of cardinal signs or symptoms of 
muscle disability should be considered. Objective findings of 
a minimal scar with no evidence of fascial defect, atrophy, 
or impaired tonus and no impairment of function or metallic 
fragments retained in muscle tissue should also be 
considered. 38 C.F.R. § 4.56(1).

The Rating Schedule also provides that through and through or 
deep penetrating wounds of a short track by single bullet, 
small shell, or shrapnel fragment without absence of 
explosive effect of high velocity missile, residuals of 
debridement, or of prolonged infection are to be considered 
as of at least moderate degree. Also for consideration is the 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, such as loss of power, 
weakness, lowered threshold of fatigue and fatigue-pain, 
impairment of coordination and uncertainty of movement. 
Objective findings should include entrance and (if present) 
exit scars linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus, and loss of power or lowered 
threshold of fatigue when compared with the sound side. 38 
C.F.R. § 4.56(2).

Moderately severe disability is characterized by through and 
through or deep penetrating wound by a small high velocity 
missile or large low velocity missile, with debridement or 
with prolonged infection or with sloughing of soft parts, 
intermuscular scarring. Objective findings include entrance 
and (if present) exit scars relatively large and so situated 
as to indicate track of missile through important muscle 
groups. Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with sound 
side. Tests of strength and endurance of muscle groups 
involved (compared with sound side) give positive evidence of 
marked or moderately severe loss. 38 C.F.R. § 4.56(3).

As in this case, when the law controlling an issue changes 
after a claim has been filed or reopened but before the 
administrative or judicial review process has been concluded, 
a question arises as to which law now governs. In this 
regard, The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") 
determined that a liberalizing change in a regulation during 
the pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined its retroactive application.  Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Further development is also in order in light of the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this 
regard, the VA examiner in November 1997 did not address 
matters of weakened movement, excess fatigability, 
incoordination, and loss of function due to pain on use or 
during flare-ups, as provided by 38 C.F.R. §§ 4.40 and 4.45 
(1998).

The veteran reported that he was being treated for nerve 
damage by Dr. Lehoic in Ashland, Kentucky and that he had an 
appointment in February 1999.  The veteran has indicated that 
as to his left knee disability, he experiences functional 
impairment due to his scar and that therefore a compensable 
evaluation is warranted.  He states that shrapnel remains in 
the knee and that he has weakness and pain.  He also states 
that he has impairment of function of the left little finger 
in that he has difficulty gripping and with motion of the 
hand.  On VA examination, functional impairment due to the 
left knee disability and due to the left little finger 
disability was not discussed.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The Court has held that the duty to assist includes 
the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues.  Littke 
v. Derwinski, 1 Vet.App. 90 (1990); Hyder v. Derwinski, 1 
Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121 
(1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet.App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his psychiatric 
disability, his heart disability, 
pleurisy, loss of right eye, bilateral 
carpal tunnel syndrome, stomach ulcers, 
arthritis of the spine, sinusitis and 
bilateral defective hearing since 
service, and for his shell fragment 
wounds of Muscle Group XIX, scar of the 
left knee and fracture of the left little 
finger recently.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran, which 
are not currently of record.  Of 
particular interest are the records the 
veteran has referenced at his hearing 
concerning treatment for heart problems, 
pleurisy, loss of the right eye, (Dr. 
Grossnickle), carpal tunnel syndrome 
(Earl Foster, M.D.) stomach ulcers, nerve 
damage, back complaints and sinusitis.   
Once received, these records should be 
associated with the claims folder.  

2.  The veteran should be informed of 
alternative methods to support his claim 
such as the submission of lay statements 
from friends, relatives and co-workers 
concerning the witnessing of symptoms of 
the disorders in question here, including 
the dates involved.  Sufficient time 
should be allowed for the veteran to 
submit any additional documentation.  

3.  The RO should make another search for 
service medical records of the veteran 
using all available sources, and 
documenting all efforts undertaken.  Of 
particular interest are records of any 
treatment in New Guinea as well as any 
records showing treatment while the 
veteran was aboard ship including the 
ship's logs, morning reports, and sick 
call records.  

4.  The RO should schedule the veteran 
for examinations by board certified 
specialists, if available, to evaluate 
the veteran's claims.  In this regard  

A.)  The veteran should be examined by a 
panel of two VA board certified 
psychiatrists, if available, who have not 
previously treated or examined the 
veteran, to determine the nature and 
extent of any current psychiatric 
disorder.  Each psychiatrist should 
conduct a separate examination and 
correlate their findings.  The 
examination reports should contain 
detailed accounts of all manifestations 
of psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders, the panel should 
reconcile the diagnoses and should 
specify which symptoms are associated 
with each disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.  The entire claims folder, 
and a copy of this remand must be made 
available to and reviewed by the 
examiners prior to the examinations.  The 
examiners are informed that any diagnosis 
reached should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran is 
found to have PTSD, the examiners are 
requested to identify the diagnostic 
criteria supporting the diagnosis.  Any 
necessary special studies or tests, 
including psychological testing, should 
be accomplished.  The examiners should 
express an opinion as to the etiology of 
any psychiatric disorder diagnosed and 
the likely onset of any psychiatric 
disorder(s) found.  The examiners should 
offer an opinion as to whether it is at 
least as likely as not that any 
psychiatric disability found is related 
to service or to a service-connected 
disability.  Should PTSD be found, the 
examiners should report the circumstances 
of the veteran's stressors, and determine 
whether it is as least likely as not that 
the diagnosed PTSD is related to service.  
A complete rationale for all opinions and 
conclusions expressed should be given.  

B.)  The RO should further schedule a VA 
examination of the veteran in order to 
determine the current severity of the 
service-connected residuals of a shell 
fragment wound of Muscle Group XIX 
considering both the old and the revised 
criteria for evaluating muscle injuries.  
The claims folder must be made available 
to the examiner and must be reviewed in 
conjunction with the examination.  All 
necessary and appropriate diagnostic 
tests and procedures should be conducted, 
to include strength tests.  In accordance 
with DeLuca, supra, the examination 
report must cover with respect to Muscle 
Group XIX any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact must be so stated.  
 
C.)  The veteran should be scheduled for 
examinations by the appropriate board 
certified specialists to evaluate his 
heart, chest, right eye, stomach, 
respiratory and hearing loss complaints.   
The specialists must review the claims 
file and a copy of this remand, and all 
necessary tests and studies must be 
conducted.  The hearing examiner should 
1.  evaluate the veteran's complaints of 
tinnitus, 2.  indicate the frequency and 
etiology of any tinnitus found, 3.  
indicate the etiology of the veteran's 
hearing loss and 4.  state whether it is 
at least as likely as not that any 
hearing loss found is related to acoustic 
trauma in service.  

All examiners should offer opinions with 
complete rationale as to the etiology of 
each condition, including whether it is 
at least as likely as not that the 
disability is due to a service-connected 
disability or is aggravated by a service-
connected disability.  

D.)  The RO should schedule the veteran 
for a VA orthopedic examination to 
evaluate the veteran's back carpal 
tunnel, left knee, and left little finger 
disabilities.  All indicated studies must 
be performed and a copy of this remand as 
well as the claims file must be made 
available to the examiner for review.  
Motion should be documented in degrees.  
As to the back and carpal tunnel 
disabilities, the examiner should offer 
an opinion, with complete rationale, as 
to the etiology of all of the disorders 
including whether it is at least as 
likely as not that the disabilities are 
caused or aggravated by a service-
connected disability.  The left knee scar 
should be described in full and any 
tenderness, ulceration or adherence 
should be noted.  The examiner should 
also indicate any functional impairment 
of the left knee and the cause of any 
impairment found.  As to the service-
connected left little finger disability, 
the examiner should provide complete and 
detailed discussion with respect to any 
weakness; instability; effusion; 
fatigability; incoordination; restricted 
movement; atrophy; or pain on motion. The 
examiner should provide a description of 
the effect, if any, of pain on the 
function and movement.  See DeLuca.   

5.  After the examinations have been 
completed, the RO should review the 
examination reports to insure that they 
comply in full with the directives of 
this remand, and if any do not, it must 
be returned for corrective action.  

6.  Then the RO should take any other 
necessary action, adjudicate the issues 
on appeal.  On the secondary service 
connection issues consideration of 
aggravation as noted in Allen, supra, 
must be discussed and on the increased 
rating issues the considerations outlined 
in DeLuca, supra, must be considered.  In 
addition, on the issue of entitlement to 
an increased rating for shell fragment 
wounds of Muscle Group XIX, the RO must 
consider both the former and the current 
regulations, as per Karnas v. Derwinski, 
1 Vet. App. 308 (1991).    





After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's 
claims may be granted.  If not, or if a timely Notice of 
Disagreement is received as to any other matter, the veteran 
and his representative should be provided with an appropriate 
Supplemental Statement of the Case.  After allowing the 
veteran appropriate time to respond, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this 
remand, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  


		
	NADINE W. BENJAMIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



